Supplemental Opinion on Petition for Rehearing
ORDER
PER CURIAM.
On consideration of appellees’ petition for rehearing, it is
ORDERED by the court that the aforesaid petition for rehearing is denied, for the reasons stated in the following supplemental opinion filed this date.
SUPPLEMENTAL OPINION
The government has filed a petition for rehearing focusing upon the portions of our opinion of October 20, 1977, relating to in camera proceedings.
The government asks us to clarify that it was not our intent to permit counsel for the parties to participate in those in camera proceedings directed at verifying the need for invoking the substitution procedure. If our intent was to permit such participation by counsel, the government moves that we modify the opinion to preclude such participation, in the interest of national security.
It was and is our intention to give the district court the authority to permit the participation of counsel for the Subcommittee if the court deems such participation necessary in order to make the in camera determinations called for by our opinion.
This power should, of course, be exercised gingerly, particularly in regard to determinations concerning the need for the substitution procedure, which by definition means that the executive has concluded that especially sensitive documents are involved. It is to be used only if the court finds it necessary in order that it may engage in a considered way in the judicial function we have outlined.
We are aware of the cases that have upheld ex parte proceedings, and accordingly have held that private parties do not have a right to have their counsel participate in in camera proceedings. See Phillippi v. Central Intelligence Agency, 178 U.S. *267App.D.C. 243, 247, 546 F.2d 1009, 1013 (1976); Fonda v. Central Intelligence Agency, 434 F.Supp. 498 (D.D.C. 1977).* The present case does involve the additional consideration that it is a body of the legislature that is seeking access, and that it has not only threshold legal standing but claims the high ground of seeking information for a legislative purpose.
Counsel for a legislative committee may be subject to the kind of security clearance that our decision contemplated for congressional staff, and may also be subject to a district court’s conditions on access to in camera material. In such respects, the participation of counsel is in aid of the court, his primary position is as an officer of the court, and he may even be precluded from consultation with his client on the matters involved.
We are here dealing with hypothetical problems — which we presume and hope will never arise. We grapple, however, with the problem put forward by the executive in order to obviate unnecessary doubt. We have not accepted the contention that the executive determination that national security may be involved is conclusive and not subject to any further inquiry, nor have we accepted the rival claim that Congressional right of access to documents for legislative purposes is at any time absolute. If in the interest of national security the executive seeks the aid of the judicial branch, the courts are entitled to obtain, under circumscribed conditions, the aid they need for their task.
The petition for rehearing is denied.

So ordered.


 We are asked to waive our Rule 8(f) and resort to an unpublished memorandum in another case. We find no need to do so, however, because the principle to be established is clear.